Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered. Claims 1-11, 13-22 remain pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 4, 11, 13-16, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US20210052206A1 to Kale et al. (hereinafter, Kale) in view of US 20200379460A1 to Stent. 
Regarding claim 1, Kale discloses: an apparatus for monitoring a driver in a vehicle, the apparatus comprising: a processor configured to monitor a driver state based on sensing data  {Kale, paragraph [0217]: the system includes a camera (353) configured to monitor the driver (351) of the vehicle (111)}, and driver carelessness inspection logic {Kale, paragraph [0223]: the drowsiness classification (355) causes the computer system (131) of the vehicle (131) to interact with the driver (351) via the infotainment system (149), the computer system (131) may instruct the drive to take a brief look at the rear view mirror or a side view mirror, or glance the front left side or the front right side of the vehicle, or provide a gesture such as nodding or shaking head, raising a hand, etc. The instruction can be provided via voice at varying volumes to test awareness of the driver. The response to the instructions can be detected via the camera (353)}.
during self-driving of the vehicle. Stent remedies this and teaches in paragraph [0044]: The vehicle 110 may be a level 1, level 2, level 3, level 4, or level 5 autonomous vehicle 110 [level 3 is conditional self-driving, which requires driver’s awareness of environments] / paragraph [0057] the system may determine whether the driver is aware of the conditions in the environment, which have been identified as leading to a handback event and likewise a predicted occurrence of the handback event. Moreover, the system, at block 520, can determine [monitor] a state of awareness of the driver from the comparison carried out in block 518. The state of awareness indicates whether the driver is paying attention to the environment of the vehicle and whether the driver is aware or at least gazed upon a feature in the environment corresponding to an identified and known condition that can lead to a handback event. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver awareness determining feature during a certain level of autonomous driving of Stent with the described invention of Kale in order to determine whether the driver is aware of the conditions in the environment during autonomous driving.  
Kale further discloses: display configured to display a notification that identifies a start of the driver carelessness inspection logic {Kale, paragraphs [0242], [0244]: apparatuses which perform the methods described above/ the inter-connect interconnects the microprocessor(s) and the memory together and also interconnects them to input/output (I/O) device(s) via I/O controller(s). I/O devices may include a display device, [it would have been obvious to operate the display to notify start of the driver carelessness inspection logic]}, wherein the processor is further configured to: perform the driver carelessness inspection logic, when a dangerous driving situation occurs or the driver does not look ahead of the vehicle, based on the sensing data during the vehicle driving {Kale, paragraphs [0004], [0233]: when a computing system recognizes a situation where the computing system may not be able to continue operating the vehicle in a safe manner [when a dangerous driving situation occurs], the computing system alerts the human operator of the vehicle [perform the driver carelessness inspection logic] / the driver (351) can make the gesture by moving the viewing direction of the eyes of the driver [it would have been obvious to detect not looking ahead]}.
Kale does not explicitly teach notifying the start of inspection logic and checking whether the driver looks ahead. Because the display of Kale and driver eye direction sensing of Kale can perform such functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to notify the start of inspection logic and to modify the driver eye direction sensing feature to check whether the driver looks ahead and to incorporate the modifications with the described invention of Kale in order to perform the inspection logic when driver’s attentiveness needs to be checked.
Kale in view of Stent teaches: according to the driver carelessness inspection logic,  request the driver to perform an action for a driver carelessness inspection executing item different from a previously performed driver carelessness inspection executing item {Kale, paragraph [0223]: the computer system (131) may instruct the drive to take a brief look at the rear view mirror or a side view mirror, or glance the front left side or the front right side of the vehicle, or provide a gesture such as nodding or shaking head, raising a hand, etc. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alert grading feature of Stent with the various kinds of inspection logic of Kale so that one of the interactions is chosen and provided to the driver and then a different interaction is chosen and provided to the in order to give the driver a new stimulus thereby increasing the chance of checking the driver carelessness accurately.
Kale in view of Stent further teaches: when the requested action for the driver carelessness inspection executing item different from the previously performed driver carelessness inspection executing item is not performed in a predetermined time period, determine that a transfer of a driving control of the vehicle from a system of the vehicle to the driver is not possible {Kale, paragraph [0223] / Stent, paragraph [0061]: each of the conditions leading up to a handback event may culminate in a single trigger event that causes the system to handback control of the vehicle or take alternative action if the driver is not ready to assume control. The trigger event may also be considered a condition and may result in a prediction having a confidence interval of, for example 100%.}.
It is noted that Stent teaches driver’s awareness over a certain confidence interval [threshold] is needed to cause hand back control [a transfer of a driving control of the vehicle from a system of the vehicle to the driver]. 
It would have been obvious to modify Stent’s threshold to be driver’s action in response to the different inspection execution item within predetermined time period, and to incorporate the modification with the described invention of Kale in view of Stent  in order to ensure driver’s awareness necessary for the transfer. 
In summary, it would have been obvious to incorporate driver monitoring feature at a certain level of autonomous driving, especially level 3, of Stent with the described invention of Kale with the above-explained modifications in order to provide efficient logic for ensuring accurate driver inspection required at level 3 autonomous driving. 
Regarding claim 4, which depends from claim 1, Kale further teaches: wherein the processor is further configured to: determine the dangerous driving situation at a preset unit time interval {Kale, paragraph [0042], [0043], [0189]: the sensors (103) can be configured primarily to monitor the environment of the vehicle (111) / the outputs of the sensor(s) (103) as a function of time are provided as a sensor data stream to the ADAS (advanced driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ADAS of Kale with the described invention of the modified Kale in order to determine the dangerous driving situation at a preset unit time interval.
Regarding claim 11, which depends from claim 9, Kale further teaches: wherein the driver carelessness inspection executing item comprises an action to be able to be performed while the driver holds a steering wheel {Kale, paragraph [0223]: the computer system (131) may instruct the drive to take a brief look at the rear view mirror or a side view mirror, or glance the front left side or the front right side of the vehicle, or provide a gesture such as nodding or shaking head, etc. [action to be able to be performed while the driver holds a steering wheel]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instructions of Kale as driver carelessness inspection execution items with the described invention of the modified Kale in order to provide driver carelessness inspection execution items performable while holding a steering wheel. 
Regarding claim 13, which depends from claim 11, Kale further teaches: wherein the processor is further configured to: when the dangerous driving situation is maintained after the driver carelessness inspection logic is performed in the dangerous driving situation, request the driver to perform an additional driver carelessness inspection executing item by using a voice {Kale, paragraph [0223]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voice instruction feature of Kale with the described invention of the modified Kale in order not to distract driver’s vision.
Regarding claim 14, which depends from claim 11, Kale further teaches: wherein the processor is further configured to: determine whether the driver carelessness inspection executing item is performed by the driver, based on the sensing data during the vehicle driving {Kale, paragraph [0223]: the response to the instructions can be detected via the camera (353)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the response detection feature by camera of Kale with the described invention of the modified Kale in order to determine whether the driver performed the instruction.
Regarding claim 15, which depends from claim 11, Kale further teaches: wherein the processor is further configured to: request a transfer of a control from a system to the driver when the driver carelessness inspection executing item is not performed by the driver {Kale, paragraphs [0237], [0004]: in response to a confirmation of the drowsiness classification (355) [not performing the driver carelessness inspection executing item], the ADAS (105) can at least partially control the vehicle (111), such as activating an autonomous drive function to fully control the driving of the vehicle (111), limiting a speed of the vehicle (111), slowing down and stopping the vehicle (111), placing the vehicle (111) in a safe state and/or location / the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control request feature of Kale with the described invention of the modified Kale in order not to wait the driver’s inspection result indefinitely.
Regarding claim 16, which depends from 15, Kale further teaches: wherein the processor is further configured to: when the driver does not receive the control, stop a self-driving function and control a deceleration stop inside a road or a stop on a side road {Kale, paragraphs [0237]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic stop feature of Kale with the described invention of the modified Kale in order to avoid the danger when the driver does not respond.
Regarding claim 18, Kale in view of Stent teaches: a vehicle system comprising: a sensing device configured to sense whether a driver in a vehicle looks ahead of the vehicle; and a driver monitoring apparatus configured to sense a driver state based on sensing data by the sensing device and driver carelessness inspection logic during vehicle driving, wherein the driver monitoring apparatus is further configured to perform the driver carelessness inspection logic, when a dangerous driving situation occurs or the driver does not look ahead of the vehicle, based on the sensing data during the vehicle driving and when the driver carelessness inspection logic is repeated in a state that the vehicle is in a driving situation, request the driver to perform an action for a driver carelessness inspection executing item different from a previously performed driver carelessness inspection executing item, and when the requested action for the driver carelessness inspection executing item different from the previously performed driver carelessness inspection executing item is not performed in a predetermined time period, determine that a transfer of a driving control of the vehicle from a system of the vehicle to the driver is not possible {Kale, paragraphs, [0217], [0223], [0242], [0244], [0004], [0233] / Stent, paragraph [0044], [0059], [0061]}.
It would have been obvious to incorporate driver monitoring feature at a certain level of autonomous driving, especially level 3, of Stent with the described invention of Kale in order to provide efficient logic for ensuring accurate driver inspection required at level 3 autonomous driving. 
Regarding claim 20, Kale in view of Stent teaches: a method for monitoring a driver of a vehicle, the method comprising: determining, by a processor, whether a driving situation is a dangerous driving situation or a normal driving situation, based on sensing data during vehicle driving; determining, by the processor, whether the driver looks ahead of the vehicle, based on the sensing data during the vehicle driving in the normal driving situation; and performing, by the processor, driver carelessness inspection logic, when the driver does not look ahead or when the driving situation is the dangerous driving situation; and repeating the driver carelessness inspection logic in a state that the vehicle is in a driving situation, wherein the driver is requested to perform an action for a driver carelessness inspection executing item different from a previously performed driver carelessness inspection executing item; and when the requested action for the driver carelessness inspection executing item different from the previously performed driver carelessness inspection executing item is not performed in a predetermined time period, determining, by the processor, that a transfer of a driving control of the vehicle from a system of the vehicle to the driver is not possible {Kale, paragraphs, [0217], [0223], [0242], [0244], [0004], [0233] / Stent, paragraph [0044], [0059], [0061]}.
It would have been obvious to incorporate driver monitoring feature at a certain level of autonomous driving, especially level 3, of Stent with the described invention of in order to provide efficient logic for ensuring accurate driver inspection required at level 3 autonomous driving. 
Regarding claim 22, which depends from claim 20, Kale discloses: wherein the performing of the driver carelessness inspection logic comprises: outputting a driver carelessness inspection executing item to perform the driver carelessness inspection logic; determining whether the driver carelessness inspection executing item is performed by the driver, based on the sensing data during the vehicle driving; requesting a transfer of a control from a system to the driver when the driver carelessness inspection executing item is not performed; and when the driver does not receive the control, terminating a self- driving function and controlling a deceleration stop inside a road or a stop on a side road {Kale, paragraphs [0237], [0004]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic stop feature of Kale with the described invention of the modified Kale in order to avoid the danger when the driver does not respond.
Claims 2, 3, 5, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Stent and in further view of US20210046941A1 to Visintainer et al. (hereinafter, Visintainer).
Regarding claim 2, which depends from claim 1, Kale does not teach the limitation: wherein the processor is further configured to: determine whether the dangerous driving situation occurs by using at least one of the sensing data, navigation information, or weather information during the vehicle driving. Visintainer remedies this and teaches in paragraphs [0006], [0015]: ADAS technology is based on vision/camera systems, sensory systems [sensing data], automotive data networks, Vehicle-to-Vehicle (V2V) communication systems and Vehicle-to-Infrastructure (V2I) communication systems / warnings of relevant and/or dangerous road events (traffic, weather, still vehicle), dynamic speed limits, information concerning road signs (prohibitory signs, mandatory signs, danger warning signs, suggestion signs), traffic light phases and local maps [navigation], in particular at intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of the modified Kale in order to determine dangerous situations with multiple data source. 
Regarding claim 3, which depends from claim 1, Kale does not teach the limitation of claim 3. Visintainer remedies this and teaches: wherein the dangerous driving situation comprises: at least one of a situation of entering a crossroad, a situation of entering a school zone, a situation of entering a major accident hazard, a situation of a vehicular traffic flow change, a situation of a sudden deceleration of the vehicle, a situation of a rough weather, a situation of starting a sharp turn, or a situation of approaching to a highway {Visintainer, paragraphs [0006], [0015]: road events, road signs and traffic light phases include the above situations}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of the modified Kale in order to determine various dangerous situations.
Regarding claim 5, which depends from 4, Kale further teaches: wherein the processor is further configured to: adjust the preset unit time interval {Kale, paragraph [0183]: the sensor data is sampled at a predetermined time interval}. Kale does not teach that the adjusting is based on a driving road or a traffic situation. Visintainer remedies this and teaches the limitation {Visintainer, paragraphs [0006], [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Kale to be adjustable based on driving situation of Visintainer and to incorporate such feature with the described invention of the modified Kale in order to make the length of the unit time suitable for given driving situation.
Regarding claim 6, which depends from claim 5, Kale further teaches: wherein the processor is further configured to: increase the preset unit time interval when the vehicle travels on an expressway; and decrease the preset unit time interval when the vehicle is driving in a city or in a traffic congestion area {Kale, paragraph [0183]} except the claimed driving conditions. Visintainer remedies this and teaches the driving conditions in paragraphs [0006], [0015]. 

Regarding claim 21, which depends from claim 20, Kale does not teach the limitation of claim 21. Visintainer remedies this and teaches: wherein the determining whether the driving situation is the dangerous driving situation or the normal driving situation comprises: determining whether the driving situation is the dangerous driving situation, by using at least one of the sensing data, navigation information, or weather information during the vehicle driving {Visintainer, paragraphs [0006], [0015]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of the modified Kale in order to determine dangerous situations with multiple data source.
Claims 7-10, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Stent and in further view of US20190243371A1 to Nister et al. (hereinafter, Nister). 
Regarding claim 7, which depends from claim 1, Kale does not teach: wherein the processor is further configured to: notify the start of the driver carelessness inspection logic by using at least one of a haptic signal, an audible signal, or a visual signal. Nister remedies this and teaches in paragraph [0303]: LDW systems provide visual, audible, and/or tactile warnings, such as steering wheel or seat vibrations, to alert the driver.

Regarding claim 8, which depends from claim 1, Kale does not teach the limitation of claim 8. Nister remedies this and teaches: wherein the processor is further configured to: change at least one of a size of a warning symbol displayed on the display, a change in movement of the warning symbol, a change in a color of the warning symbol, a change in a color of a mood lamp, a type of an audible alert sound, an intensity of the audible alert sound, or a ringing period of the audible alert sound based on the dangerous driving situation and a general driving situation {Nister, paragraph [0301]: FCW systems are designed to alert the driver to a hazard, so that the driver can take corrective action. FCW systems use a front-facing camera and/or RADAR sensor(s) 1160, coupled to a dedicated processor, DSP, FPGA, and/or ASIC, that is electrically coupled to driver feedback, such as a display, speaker, and/or vibrating component. FCW systems may provide a warning, such as in the form of a sound, visual warning, vibration and/or a quick brake pulse}. It is noted that the claimed limitations can be performed with Nister’s components, and such performances are within the knowledge generally available to the ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FCW system of Nister with the described invention of the modified Kale in order to provide various driver inspection tests. 
: wherein the processor is further configured to: output, to the display, the driver carelessness inspection executing item for executing the driver carelessness inspection logic {Nister, paragraph [0301]: FCW system coupled to a dedicated processor that is electrically coupled to driver feedback, such as a display}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Nister with the described invention of the modified Kale in order to inform the driver of inspection tests visually.
Regarding claim 10, which depends from claim 9, Kale does not teach: wherein the display comprises a head up display device or a front display device, and wherein the processor is further configured to: determine whether the driver carelessness inspection executing item is performed, in a state that the driver looks ahead, except a state that the driver looks ahead, which Kale teaches in paragraph [0233]. Nister remedies this and teaches in paragraph [0334]: the presentation component(s) 1218 may include a display (e.g., a monitor, a touch screen, a television screen, a heads-up-display (HUD), other display types [front display], or a combination thereof).
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head up display and other display of Nister with the described invention of the modified Kale in order to facilitate driver’s viewing of the inspection test items.
Regarding claim 17, which depends from claim 1, Kale in view of Nister does not explicitly teach: wherein the processor is further configured to: provide a feedback to the driver by operating a sunroof or a side window after confirming an operation of a steering wheel when the driver does not look ahead. Kale teaches driver’s looking ahead in paragraph [0233]. Nister teaches in paragraph [0303]: visual, audible, and/or tactile warnings, such as steering wheel or seat vibrations, to alert the driver. It is noted that operating sunroof or side window is combination of visual, audible and tactile (strong air flow) warnings, which is in the knowledge generally available to the ordinary skill in the art.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual, audible and tactile warning feature of Nister to include operation of sunroof or side window operation and incorporate such feature with the described invention of the modified Kale in order to provide strong warning to the driver.
Regarding claim 19, which depends from claim 18, Kale further teaches: wherein the sensing device comprises: a photographing device configured to photograph a face of the driver; a first sensor configured to sense that the driver holds a steering wheel; and a second sensor configured to recognize an eye of the driver, except that the driver holds a steering wheel {Kale, paragraphs [0233], [0215], [0042]: a cabin camera can be used to generate still and/or video images of the driver, include the facial images [recognize an eye] of the driver and/or the posture of the driver. The images are processed in real time by the artificial neural network to classify whether the driver is alert or drowsy / sensor(s) (103) can include digital cameras, vibration sensors, force/stress sensors, deformation sensors, motion sensors}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the sensors of Kale to sense that the driver holds a . 

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. In response to Applicant's arguments are not obvious over the prior art, 103 rejections are written citing Stent additionally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661